***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. JUBAR T. HOLLEY
                (AC 42104)
                         Lavine, Moll and Flynn, Js.

                                  Syllabus

The defendant, who had been convicted, on a plea of nolo contendere, of
    four counts of the crime of criminal possession of a firearm appealed
    to this court from the judgment of the trial court denying his motion
    to correct an illegal sentence. In his motion, the defendant claimed that,
    because the four firearms were found in a single event, his possession
    of them constituted only one offense, and, therefore, the imposition by
    the sentencing court of consecutive sentences violated the federal and
    state constitutional prohibitions against double jeopardy. In concluding
    that the consecutive sentences did not violate double jeopardy, the trial
    court analyzed the controlling statute ((Rev. to 2013) § 53a-217 (a) (1)),
    which provided in relevant part that a person is guilty of criminal posses-
    sion of a firearm when such person possesses a firearm and has been
    convicted of a felony. Held:
1. The trial court properly concluded that the defendant’s consecutive senten-
    ces did not violate the constitutional prohibition against double jeopardy
    and denied the defendant’s motion to correct an illegal sentence: that
    court properly construed § 53a-217 (a) (1) as criminalizing the posses-
    sion of a single firearm, and, therefore, the plain and unambiguous
    words of the statute demonstrated the legislature’s intent to punish the
    possession of each individual firearm; moreover the defendant’s reliance
    on State v. Rawls (198 Conn. 111) and State v. Ruscoe (212 Conn. 223)
    in support of his contention that § 53a-217 (a) (1) was ambiguous was
    unavailing, as those cases were factually distinguishable from the pres-
    ent case because § 53a-217 (a) (1) criminalized the possession of ‘‘a’’
    firearm, not ‘‘any’’ firearm, as was the case in Rawls, and the word
    firearm is not a word that can be both singular and plural, as was the
    case with the word at issue in Ruscoe.
2. The defendant could not prevail on his claim that the trial court improperly
    failed to apply the rule of lenity when a reasonable doubt persisted as
    to whether the legislature intended to authorize punishments for the
    simultaneous possession of more than one firearm under § 53a-217 (a)
    (1); because this court rejected the defendant’s contention that § 53a-
    217 (a) (1) was ambiguous, the rule of lenity was not applicable.
           Argued January 15—officially released April 28, 2020

                             Procedural History

   Information charging the defendant with thirty-eight
counts of criminal possession of a firearm, brought to
the Superior Court in the judicial district of Hartford,
where the court, Bentivegna, J., denied the defendant’s
motion to suppress; thereafter, the defendant was pre-
sented to the court, Alexander, J., on a plea of nolo
contendere to four counts of criminal possession of a
firearm; judgment of guilty of four counts of criminal
possession of a firearm; subsequently, the state entered
a nolle prosequi on each of the remaining counts, and
the defendant appealed to this court; thereafter, the
appeal was transferred to the Supreme Court, which
affirmed the judgment of the trial court; subsequently,
the court, Schuman, J., denied the defendant’s motion
to correct an illegal sentence, and the defendant
appealed to this court. Affirmed.
  Deborah G. Stevenson, assigned counsel, for the
appellant (defendant).
   Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and John F. Fahey, supervisory assistant state’s
attorney, for the appellee (state).
                          Opinion

   LAVINE, J. The defendant, Jubar T. Holley, appeals
from the judgment of the trial court denying his motion
to correct an illegal sentence. The defendant’s central
claim on appeal is that the trial court improperly con-
cluded that his consecutive sentences did not violate
the federal and state constitutional prohibitions against
double jeopardy. Specifically, the defendant claims that
the trial court improperly denied his motion to correct
an illegal sentence by (1) relying on federal and sister
state case law, rather than on Connecticut precedent,
(2) applying an incorrect standard of review, and (3)
failing to apply the rule of lenity.1 To resolve the defen-
dant’s appeal, we are required to determine whether
the legislature, in enacting General Statutes (Rev. to
2013) § 53a-217 (a) (1),2 the criminal possession of a
firearm statute, intended to punish the possession of
each firearm or to punish only once the act of pos-
sessing multiple firearms. Our resolution of this ques-
tion informs our analysis of the defendant’s ancillary
claim that the trial court improperly failed to apply the
rule of lenity. We affirm the judgment of the trial court.
   The record reveals the following relevant facts and
procedural history. On March 14, 2013, the police exe-
cuted a search warrant at the defendant’s home and
seized numerous firearms and firearm related items.
The defendant was charged with thirty-eight counts of
criminal possession of a firearm in violation of § 53a-
217 (a) (1). The state alleged as to each count that ‘‘on
or about March 15, 2013 at approximately 9:00 a.m. at
or near 22 Livingston Road, East Hartford, Connecticut,
the defendant possessed a firearm and had been con-
victed of a felony.’’ The defendant filed a motion to
suppress on the ground that the search warrant was
invalid, which the court denied. The defendant pleaded
nolo contendere to the first four counts of criminal
possession of a firearm in violation of § 53a-217 (a) (1),
conditioned on his right to appeal from the trial court’s
denial of his motion to suppress. The defendant’s con-
viction was upheld by our Supreme Court. See State
v. Holley, 324 Conn. 344, 346–50, 152 A.2d 532 (2016)
(affirming denial of defendant’s motion to suppress).
The trial court sentenced the defendant to five years of
incarceration on count one, two years of incarceration,
followed by three years of special parole on each of
counts two and three, consecutive to one another and
consecutive to count one, and five years of incarcera-
tion on count four, to run concurrently with count one.
The defendant’s total effective sentence was nine years
of incarceration, followed by six years of special parole.
   On February 17, 2017, the self-represented defendant
filed a motion to correct an illegal sentence and argued,
inter alia, that his sentences violated the fifth and four-
teenth amendments to the United States constitution
and article first, §§ 8, 10, and 20, of the constitution of
Connecticut3 because he received four sentences for
one crime that was predicated on essentially the same
facts, offense, conduct, and time, and for a single occur-
rence. The trial court, Dewey, J., concluded that there
had been no constitutional violation and dismissed the
motion on July 28, 2017.
   On January 19, 2018, the self-represented defendant
filed a second motion to correct an illegal sentence and
a memorandum of law in support thereof. The defen-
dant asserted that, because the four firearms were
found in a single event, his possession of them consti-
tuted only one offense. He argued, therefore, that the
imposition of consecutive sentences violated the fed-
eral and state constitutional prohibitions against double
jeopardy.4 The defendant retained counsel who filed
supplemental memoranda in support of the defendant’s
motion on April 13 and May 23, 2018. The state argued
in opposition that the defendant pleaded nolo conten-
dere to four separate and distinct counts and, with
respect to each count, the defendant received a sen-
tence that was within the statutory guidelines and did
not exceed the maximum sentence set by the legisla-
ture. The motion was heard by the court, Schuman, J.,
on July 16, 2018.
   The court issued a memorandum of decision on July
19, 2018, denying the defendant’s motion. The court
resolved the defendant’s claim—that his consecutive
sentences based on a single act of possession consti-
tuted multiple punishments for the same offense in
violation of the double jeopardy clause5—by analyzing
the controlling statute, § 53a-217 (a) (1). The court con-
cluded: ‘‘The use of the word ‘a’ in § 53a-217 (a) defines
the unit of prosecution in singular terms. In multiple
instances in this case the defendant was in possession of
‘a firearm.’ Accordingly, the [sentencing] court properly
imposed separate sentences for each firearm pos-
sessed.’’
 The defendant appealed from the denial of his second
motion to correct an illegal sentence.
                            I
   The defendant claims that the trial court improperly
concluded that his consecutive sentences did not vio-
late the constitutional prohibition against double jeop-
ardy. The defendant argues that § 53a-217 (a) (1) and its
legislative history do not reveal whether the legislature
intended to authorize multiple punishments for the
simultaneous possession of multiple firearms and that
the statute is therefore ambiguous and requires the
finding of a double jeopardy violation.6 The state count-
ers that the plain and unambiguous use of the language
‘‘a firearm’’—in the singular—establishes that each pos-
session of a firearm by a convicted felon constitutes a
separate, punishable violation of the statute. We agree
with the state.7
   We begin with the relevant legal principles and the
applicable standard of review. ‘‘A motion to correct an
illegal sentence under Practice Book § 43-22 constitutes
a narrow exception to the general rule that, once a
defendant’s sentence has begun, the authority of the
sentencing court to modify that sentence terminates.’’
(Internal quotation marks omitted.) State v. Brown, 192
Conn. App. 147, 151, 217 A.3d 690 (2019). ‘‘A violation
of a defendant’s right against double jeopardy is one
of the permissible grounds on which to challenge the
legality of a sentence.’’ State v. Santiago, 145 Conn.
App. 374, 379, 74 A.3d 571, cert. denied, 310 Conn. 942,
79 A.3d 893 (2013).
   ‘‘Double jeopardy claims present a question of law
over which our review is plenary. . . . The fifth amend-
ment to the United States constitution provides in rele-
vant part: No person shall . . . be subject for the same
offense to be twice put in jeopardy of life or limb . . . .
The double jeopardy clause of the fifth amendment is
made applicable to the states through the due process
clause of the fourteenth amendment.’’ (Citation omit-
ted; internal quotation marks omitted.) State v. Carlos
P., 171 Conn. App. 530, 537, 157 A.3d 723, cert. denied,
325 Conn. 912, 158 A.3d 321 (2017). ‘‘The Connecticut
constitution provides coextensive protection, with the
federal constitution, against double jeopardy. . . .
This constitutional guarantee . . . protects against
multiple punishments for the same offense [in a single
trial] . . . .’’ (Internal quotation marks omitted.) State
v. McColl, 74 Conn. App. 545, 566, 813 A.2d 107, cert.
denied, 262 Conn. 953, 818 A.2d 782 (2003).
  ‘‘The proper double jeopardy inquiry when a defen-
dant is convicted of multiple violations of the same
statutory provision is whether the legislature intended
to punish the individual acts separately or to punish
only the course of action which they constitute. . . .
The issue, though essentially constitutional, becomes
one of statutory construction.’’ (Citation omitted;
emphasis in original; internal quotation marks omitted.)
State v. Hearl, 182 Conn. App. 237, 272, 190 A.3d 42,
cert. denied, 330 Conn. 903, 192 A.3d 425 (2018).
   ‘‘[T]he meaning of a statute shall, in the first instance,
be ascertained from the text of the statute itself and
its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered. . . . [E]very case of statutory interpreta-
tion . . . requires a threshold determination as to
whether the provision under consideration is plain and
unambiguous. This threshold determination then gov-
erns whether extratextual sources can be used as an
interpretive tool. . . . [O]ur case law is clear that ambi-
guity exists only if the statutory language at issue is
susceptible to more than one plausible interpretation.’’
(Internal quotation marks omitted.) Id., 272–73.
  In the present case, there is no dispute that the defen-
dant was convicted of four counts charging violations
of the same statutory section. Therefore, the question
with which we are presented is whether the legislature,
in enacting § 53a-217 (a) (1), intended to punish the
possession of each firearm or to punish only once the
act of possessing all of the firearms. The trial court
addressed this question in its memorandum of decision,
and we do the same pursuant to our plenary review.
   In March, 2013, at the time the defendant was arrested
for criminally possessing firearms, General Statutes
(Rev. to 2013) § 53a-217 provided in relevant part: ‘‘(a)
A person is guilty of criminal possession of a firearm
or electronic defense weapon when such person pos-
sesses a firearm or electronic defense weapon and (1)
has been convicted of a felony . . . .’’ (Emphasis
added.) The statute criminalized the possession of a
single firearm, and, therefore, we share the trial court’s
view that the plain and unambiguous words of the stat-
ute demonstrate the legislature’s intent to punish the
possession of each individual firearm.8 ‘‘[I]t is a well
settled principle of statutory construction that the legis-
lature knows how to convey its intent expressly . . .
or to use broader or limiting terms when it chooses to
do so.’’ (Internal quotation marks omitted.) State v.
Kevalis, 313 Conn. 590, 604, 99 A.3d 196 (2014). Our
conclusion is supported by the relationship of § 53a-
217 (a) (1) to General Statutes § 53-202aa, which crimi-
nalizes the trafficking of ‘‘one or more firearms.’’ The
comparison evidences the legislature’s awareness of
the distinction between criminalizing conduct involving
a single firearm and criminalizing conduct involving
more than one firearm.
  The defendant primarily relies on State v. Rawls, 198
Conn. 111, 502 A.2d 374 (1985), and State v. Ruscoe,
212 Conn. 223, 563 A.2d 267, cert. denied, 493 U.S. 1084,
110 S. Ct. 1144, 107 L. Ed. 2d 1049 (1989), in support
of his argument that the statute is ambiguous. Those
cases, however, are readily distinguishable from the
facts of the present case.
  ‘‘In Rawls, the defendant was charged and convicted
under General Statutes § 19-481 (a), now General Stat-
utes § 21a-279, which imposed liability on ‘[a]ny person
who possesses or has under his control any quantity
of any narcotic substance . . . .’ The defendant argued
that the convictions of two counts of possession of
narcotics for the simultaneous possession of heroin and
cocaine punished him twice for the same offense and
thereby violated the double jeopardy provision of the
United States constitution. [Our Supreme Court] stated
that ‘[t]he proper double jeopardy inquiry when a defen-
dant is convicted of multiple violations of the same
statutory provision is whether the legislature intended
to punish the individual acts separately or to punish
only the course of action which they constitute.’ . . .
[The court] noted that the statute at issue in that case
was ambiguous with respect to whether separate pun-
ishments were intended for the possession of more than
one kind of narcotic substance. Accordingly, [the court]
held that ‘[u]nless a clear intention to fix separate penal-
ties for each narcotic substance involved is expressed,
the issue should be resolved in favor of lenity and
against turning a single transaction into multiple
offenses.’ ’’ (Citation omitted; emphasis in original.)
State v. Ruscoe, supra, 212 Conn. 257.
   In Ruscoe, our Supreme Court stated: ‘‘[T]he language
of [General Statutes] § 53-1329 does not indicate an
intention to authorize multiple punishments for the
simultaneous possession of more than one item. Indeed,
as the defendant points out, the statute itself proscribes
the possession of certain ‘equipment,’ a term that can
be singular or plural. Furthermore, the evidence does
not indicate that the defendant acquired the three items
on which the serial numbers had been defaced in sepa-
rate transactions and the jury might well have con-
cluded that only ‘possession’ of them had been proved.
Accordingly, because § 53-132 is ambiguous in respect
to whether separate punishments were intended for
the possession of more than one item with defective
identification marks, the rule of lenity dictates that the
issue be resolved in the defendant’s favor, and that two
of the defendant’s convictions under § 53-132 must be
vacated.’’ (Footnote added.) Id., 257–58.
   In Rawls, § 19-418, now § 21a-279, criminalized the
possession of ‘‘any quantity of any narcotic substance,’’
and in Ruscoe, § 53-132 criminalized the selling of ‘‘any
. . . equipment’’ with defective identification marks.
(Emphasis added.) Our Supreme Court concluded in
both cases that the statutes were ambiguous as to
whether separate punishments were authorized for the
possession of more than one item. See, e.g., State v.
Ruscoe, supra, 212 Conn. 257. It consequently con-
cluded that, pursuant to the rule of lenity, the defen-
dants’ respective multiple convictions violated the pro-
hibition against double jeopardy.10 See, e.g., id, 258. In
marked contrast, the statute at issue in the present case,
§ 53a-217 (a) (1), criminalized the possession of ‘‘a’’
firearm, not ‘‘any’’ firearm, as was the case in Rawls.
Moreover, firearm is not a word that can be singular
and plural, as was the case with the word equipment
in Ruscoe.
  We conclude that the trial court properly construed
§ 53a-217 (a) (1) and, therefore, conclude that it prop-
erly denied the defendant’s second motion to correct
an illegal sentence.
                             II
  The defendant also claims that the trial court improp-
erly failed to apply the rule of lenity when a reasonable
doubt persisted as to whether the legislature intended
to authorize punishments for the simultaneous posses-
sion of more than one firearm. The state argues that
the rule of lenity applies only when an ambiguity con-
cerning the legislative intent exists after applying the
rules of statutory construction. We agree with the state.
  ‘‘[T]he touchstone of [the] rule of lenity is statutory
ambiguity. . . . Thus, as the United States Supreme
Court has explained, courts do not apply the rule of
lenity unless a reasonable doubt persists about a stat-
ute’s intended scope even after resort to the language
and structure, legislative history, and motivating poli-
cies of the statute.’’ (Citation omitted; emphasis in origi-
nal; internal quotation marks omitted.) State v. Lutters,
270 Conn. 198, 219, 853 A.2d 434 (2004).
   Because we reject the defendant’s contention that
§ 53a-217 (a) (1) is ambiguous; see part I of this opinion;
we also reject his claim that the rule of lenity applies
under the facts of the present case. Accordingly, the trial
court properly denied the defendant’s second motion
to correct an illegal sentence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Our analysis of the first two claims is subsumed within our plenary
determination of whether the defendant’s sentences violated the constitu-
tional prohibition against double jeopardy.
   2
     Hereinafter, unless otherwise indicated, all references to § 53a-217 (a)
(1) in this opinion are to the 2013 revision of the statute.
   3
     The double jeopardy clause of the fifth amendment to the United States
constitution provides that no person shall ‘‘be subject for the same offense
to be twice put in jeopardy of life or limb . . . .’’ U.S. Const., amend. V.
‘‘The double jeopardy clause of the fifth amendment is made applicable to
the states through the due process clause of the fourteenth amendment.’’
(Internal quotation marks omitted.) State v. Carlos P., 171 Conn. App. 530,
537, 157 A.3d 723, cert. denied, 325 Conn. 912, 158 A.3d 321 (2017). ‘‘The
Connecticut constitution provides coextensive protection, with the federal
constitution, against double jeopardy. . . . This constitutional guarantee
. . . protects against multiple punishments for the same offense [in a single
trial] . . . .’’ (Internal quotation marks omitted.) State v. McColl, 74 Conn.
App. 545, 566, 813 A.2d 107, cert. denied, 262 Conn. 953, 818 A.2d 782 (2003).
   4
     The defendant clarified in his second motion to correct an illegal sentence
that he was not attacking the conviction or the sentences themselves but,
rather, the manner in which the trial court imposed consecutive pun-
ishments.
   5
     The defendant’s claim fails to account for the fact that the imposition
of his sentences was premised on his plea of nolo contendere to four
separate counts.
   6
     The defendant’s principal argument regarding the alleged double jeop-
ardy violation is that the trial court should have applied the test set forth
in Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed.
306 (1932), and, had it done so, it would have determined that his consecutive
sentences violated the prohibition against double jeopardy. We do not
address this argument because Blockburger does not apply in cases in which
the defendant was convicted of multiple violations of the same statutory
provision. See State v. Hearl, 182 Conn. App. 237, 272, 190 A.3d 42 (‘‘[t]he
proper double jeopardy inquiry when a defendant is convicted of multiple
violations of the same statutory provision is whether the legislature intended
to punish the individual acts separately or to punish only the course of
action which they constitute’’ (emphasis in original)), cert. denied, 330 Conn.
903, 192 A.3d 425 (2018).
   7
     The state argues alternative grounds to affirm the trial court’s judgment.
Specifically, it argues that, pursuant to State v. Adams, 186 Conn. App. 84,
198 A.3d 691 (2018), the defendant was foreclosed from raising a claim that
his consecutive sentences violated double jeopardy where he pleaded guilty
to four counts of criminal possession of a firearm. See id., 88 (‘‘[J]ust as a
defendant who pleads guilty to a single count admits guilt to the specified
offense, so too does a defendant who pleads guilty to two counts with facial
allegations of distinct offenses concede that he has committed two separate
crimes. . . . [U]nless a double jeopardy violation is apparent on the face
of the charging documents, a defendant’s ability to raise such a challenge
is foreclosed by the admissions inherent in his or her guilty plea.’’ (Citations
omitted; internal quotation marks omitted.)). We see significant merit in
this alternative argument set forth by the state; however, we choose to
resolve this appeal by way of statutory interpretation as the trial court did.
   The state also argues that the defendant’s claim in his second motion to
correct an illegal sentence is barred by the doctrine of res judicata. We
decline to address this argument and, instead, reach the merits of the defen-
dant’s claim.
   8
     In light of our conclusion that the statute is clear and unambiguous, we
need not consider relevant federal and out-of-state case law as the trial
court did in its memorandum of decision.
   9
     General Statutes (Rev. to 1989) § 53-132 provides: ‘‘Any person who,
with intent to defraud, knowingly, for himself or for others, buys, sells,
receives, disposes of, conceals, uses or attempts to sell or dispose of, or has
in his possession for any of said purposes, any electrical motor, apparatus,
appliance, device, mechanism, container, cabinet, receptacle, equipment or
part on which the manufacturer’s serial number or other distinguishing
number, name or identification mark has been removed, defaced, concealed,
altered or destroyed, shall be fined not more than one hundred dollars or
imprisoned not more than three months or both.’’ (Emphasis added.) See
State v. Ruscoe, supra, 212 Conn. 270 n.3.
   10
      The defendant also argues that, in Rawls and Ruscoe, our Supreme
Court analyzed the issue of multiple punishments for possession of multiple
items pursuant to the Blockburger test. However, neither case cites
Blockburger. Instead, the court looked to the text of the statutes themselves
to determine the legislative intent. See, e.g., State v. Rawls, supra, 198 Conn.
121 (‘‘the question before us becomes whether the legislature in enacting
§ 19-481 (a) intended to authorize dual convictions for the simultaneous
possession of cocaine and heroin’’).